Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 1 of 16




                        EXHIBIT 1
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 2 of 16
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 3 of 16
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 4 of 16
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 5 of 16
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 6 of 16
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 7 of 16
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 8 of 16




                          SETTLEMENT AND RELEASE AGREEMENT

       This Settlement and Release Agreement (“Agreement”) is entered into by and between
   named Plaintiff Kaylee Wilson (the “Named Plaintiff”), on behalf of herself and the Opt-In
   Plaintiffs (as herein defined), on the one hand, and defendants DFL Pizza, LLC, Minuteman
   Pizza, Ltd., Tri-City Pizza, Inc. and Pinnacle Pizza, Inc., (collectively “Defendants”), on the
   other.

                                               RECITALS

       WHEREAS, the Named Plaintiff filed a Complaint against Defendants in the U.S. District
   Court for the District of Colorado entitled Kaylee Wilson, individually and on behalf of similarly
   situated persons v. DFL Pizza, LLC, Minuteman Pizza, Ltd., Tri-City Pizza, Inc. and Pinnacle
   Pizza, Inc., Civil Action No. 1:18-cv-00109-RM-MEH; and

      WHEREAS, the Complaint asserted Rule 23 class action claims under the Colorado
   Minimum Wage of Workers’ Act Law (“CMWWA”) and collective action claims under the Fair
   Labor Standards Act (“FLSA”); and

       WHEREAS, to facilitate potential resolution of the claims, Defendants consented to
   conditional collective action certification of the FLSA claims, and the Named Plaintiff dismissed
   the Rule 23 state law claims based on Defendants’ agreement to negotiate settlement using the
   higher state law minimum wage rates; and

       WHEREAS, the Amended Complaint asserted a collective action claim under the Fair Labor
   Standards Act (“FLSA”), and sought recovery of unpaid vehicle expenses (which the Named
   Plaintiff alleged reduced net wages below the federal minimum wage), liquidated damages,
   interest, and attorneys’ fees and costs on behalf of current and former delivery drivers who have
   been employed at Defendants’ stores during times relevant; and

       WHEREAS, Defendants deny and continue to deny Plaintiffs’ allegations in the Litigation
   and deny and continue to deny that they are liable or owe damages to anyone with respect to the
   alleged facts or cause of action asserted in the Litigation. Nonetheless, without admitting or
   conceding liability, wrongdoing, or damages, Defendants have agreed to settle the Litigation on
   the terms and conditions set forth in this Agreement, to avoid the burden and expense of
   continuing the Litigation; and

       WHEREAS, Plaintiffs’ Counsel have vigorously litigated this case, have analyzed delivery
   and expense reimbursement data produced by Defendants, and have interviewed numerous
   current and former delivery drivers regarding the Named Plaintiff’s claims; and

       WHEREAS, Plaintiffs’ Counsel have thoroughly analyzed and evaluated the merits of the
   claims against Defendants, the merits of Defendants’ responses to those claims and their
   potential defenses, the potential damages to be recovered at a trial, and the impact of this
   Agreement on the Named Plaintiff and the Opt-In Plaintiffs; and

       WHEREAS, based on their analysis and evaluation of relevant factors, and recognizing the
   risks of continued litigation, including the possibility that the Litigation, if not settled now, might


                                                     1
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 9 of 16




   result in no recovery whatsoever for the Opt-In Plaintiffs, might result in a recovery less
   favorable to the Opt-In Plaintiffs, might result in a recovery more favorable to the Opt-In
   Plaintiffs, and the likelihood that any recovery for any portion of the damages claimed would not
   occur for several years, counsel for the Parties are satisfied that the terms and conditions of the
   Agreement are fair, reasonable, and adequate, and Plaintiffs’ Counsel is satisfied that this
   Agreement is in the best interest of the Opt-In Plaintiffs.

       NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in this
   Agreement, as well as the good and valuable consideration provided for herein, the Parties agree
   to a full and complete settlement of the Litigation on the following terms and conditions, subject
   to Court approval of the settlement and dismissal of the Litigation with prejudice:

   1.     DEFINITIONS

   The terms set forth herein shall have the meanings ascribed to them below.

   “Complaint” means the most recent Complaint on file in the Litigation.

   “Claims Administrator” means RG2 Claims Administration, LLC.
   “Defendants” means DFL Pizza, LLC, Minuteman Pizza, Ltd., Tri-City Pizza, Inc., and Pinnacle
   Pizza, Inc. and their related entities.

   “Defendants’ Counsel” means Fisher Phillips LLP.
   “Litigation” means Kaylee Wilson, individually and on behalf of similarly situated persons v.
   DFL Pizza, LLC, Minuteman Pizza, Ltd., Tri-City Pizza, Inc. and Pinnacle Pizza, Inc., pending
   before the U.S. District Court for the District of Colorado, Civil Action No. 1:18-cv-00109-RM-
   MEH.

   “Named Plaintiff” means Kaylee Wilson and includes any and all of her representatives, heirs,
   administrators, executors, beneficiaries, agents, attorneys, and assigns, as applicable and without
   limitation.

   “Opt-In Plaintiffs” means all persons who have filed a consent to join form in the Litigation on
   or before August 2, 2018, including the Named Plaintiff and up to five (5) additional persons
   who file a later consent to join form after mediation and prior to the Court’s Final Approval of
   the Settlement.

   “Parties” means the Named Plaintiff, the Opt-In Plaintiffs, and Defendants.

   “Plaintiffs’ Counsel” means Rick Paul of Paul LLP and Mark Potashnick of Weinhaus &
   Potashnick.

   “Released Parties” means DFL Pizza, LLC, Minuteman Pizza, Ltd., Tri-City Pizza, Inc.,
   Pinnacle Pizza, Inc. and the related entities, along with their respective owners, members,
   stockholders, franchisors, including Domino’s Pizza LLC (and its related entities), predecessors,
   successors, assigns, agents, directors, officers, employees, representatives, attorneys, parent




                                                   2
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 10 of 16




    companies, divisions, insurers, subsidiaries, affiliates, and all persons acting by, through, under
    or in concert with them.
    “Settlement Amount” means the total payments required of Defendants under this Agreement in
    the amount of $325,000.00, which shall be distributed per the terms of this Agreement, subject to
    approval by the Court.


    2.          SETTLEMENT TERMS

    2.1         Settlement Payments.

          (A)           Defendants agree to pay the Settlement Amount to fully and finally resolve and
                satisfy any and all claims by the Named Plaintiff and the Opt-In Plaintiffs asserted in the
                Litigation, inclusive of attorney’s fees, costs and service awards, and releases per
                Sections 3.1 and 3.2 below. Said total payment amount shall be distributed as follows:

          (B)           After deductions provided in Sections 2.1(C) through (F) below, all remaining
                funds shall be distributed to the Opt-In Plaintiffs on a pro-rata basis according to an
                equitable formula determined by Plaintiffs’ Counsel based primarily on the total number
                of miles driven by each Opt-In Plaintiff and the reimbursements they received from
                Defendants. However no Plaintiff shall receive less than $25.00. Within ten (10) business
                days of execution of this Agreement, Defendants shall provide Plaintiffs’ counsel an
                updated spreadsheet with data for Drivers employed since data was gathered for
                mediation purposes. Within five (5) business days of the Court’s Order approving the
                Settlement, Plaintiffs’ Counsel will email the Claims Administrator and Defendants’
                Counsel a spreadsheet containing the breakdown of the settlement distribution. Within ten
                (10) business days after receiving said spreadsheet, Defendants will provide the Claims
                Administrator the Settlement Amount. Within five (5) business days of the Effective
                Date of the Settlement, the Claims Administrator will mail (1) a check to Plaintiffs’
                Counsel for the total amount of Attorneys’ Fees and Costs approved by the Court; (2) a
                check for each Opt-In Plaintiff in the amount specified in said spreadsheet; and (3) a
                check to Named-Plaintiff in the amount of the $2,500.00 (or such other amount award by
                the Court). If any payments to Opt-In Plaintiffs are returned by the postal service as
                undeliverable, Defendants and Plaintiffs’ Counsel will provide the Claims Administrator
                any personally identifiable information of such Opt-In Plaintiffs that Defendants or
                Plaintiffs’ Counsel have in their possession to assist in their search for a more recent
                address so that the payments can be promptly re-mailed to the correct address. If any Opt-
                In Plaintiff fails to cash their check within one hundred eighty (180) days after the date of
                the check, the Claims Administrator will deliver the monies to Domino’s Parters
                Foundation.

          (C)           Two-Thousand Five-Hundred Dollars and No Cents ($2,500.00) shall be
                distributed to the Named Plaintiff as a service award in recognition of, and in
                consideration for, the substantial assistance she rendered to Plaintiffs’ Counsel and to the
                Litigation in pursuing the rights of all Opt-In Plaintiffs provided that she signs a




                                                          3
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 11 of 16




                Supplemental Settlement Agreement, which shall include a general release and covenant
                not to sue. A form of the Supplemental Settlement Agreement is attached as Exhibit A.

          (D)           One-Hundred Eight Thousand Three-Hundred Thirty-Three Dollars and Thirty-
                Three Cents ($108,333.33) shall be distributed to Plaintiffs’ Counsel as attorney’s fees,
                which is equivalent to 1/3 of the Settlement Amount. Defendants agree not to contest
                Plaintiffs’ Counsel’s fee application. In the event the Court reduces Plaintiffs’ Counsel’s
                fee request, the amount of the reduction shall be re-allocated to the Opt-In Plaintiffs.

          (E)          An amount not to exceed Ten Thousand Dollars and No Cents ($10,000.00) shall
                be distributed to Plaintiffs’ Counsel as and for their out-of-pocket costs incurred in
                pursuing the Litigation.

          (F)           An amount not to exceed One Thousand Five Hundred Dollars ($1,500.00) shall
                be paid to the Claims Administrator as and for its claims administration services in
                connection with the settlement of Litigation and distribution of the payments set forth
                herein.

          (G)          All payments set forth in this Section 2.1 are subject to Court approval of the
                settlement and dismissal of the lawsuit with prejudice upon submission of an appropriate
                motion by Plaintiffs’ Counsel. Defendants agree not to oppose that motion.

    2.2         Nature of Payments / Taxation of Settlement Disbursements.

          (A)           The Parties agree that, for tax purposes, all funds distributed to Opt-In Plaintiffs
                under Section 2.1(B) above shall be treated as reimbursement of self-paid business
                expenses related to the use of their vehicles, and therefore no taxes shall be withheld from
                such payments. Also, all payments made to Opt-In Plaintiffs in resolution of their claims
                in this Litigation will not be considered for purposes of calculating, or recalculating,
                benefits provided by Defendants under the terms or conditions of any benefits plan.

          (B)           The Parties agree that, for tax purposes, the service award to the Named Plaintiff
                under Section 2.1(C) above shall be treated as non-employee income and Defendants
                shall issue Kaylee Wilson an IRS Form 1099 in the amount of her service award.

          (C)           Opt-In Plaintiffs shall be solely and exclusively responsible for all taxes, interest
                and penalties, if any, of any nature, owed with respect to any payment received by them
                under this Agreement and will indemnify and hold Defendants and Plaintiffs’ Counsel
                harmless from and against any and all taxes, penalties, and interest of any nature assessed
                as a result of an Opt-In Plaintiff’s failure to timely and properly pay such taxes.

    3.          RELEASE

    3.1         Release of Claims.

          (A)           Opt-In Plaintiffs: Each Opt-In Plaintiff releases all claims accrued through the
                date of this Agreement that were or could have been made against the Released Parties in
                this Litigation, or similar wage-based claims based on the same facts alleged in the


                                                          4
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 12 of 16




                Complaint, including all claims under the Fair Labor Standards Act, 29 U.S.C.§ 201, et.
                seq., Colorado Minimum Wage and wage payment laws (including but not limited to
                C.R.S.A. § 8-6-101, et seq., 7 CCR § 1103-1) and the wage and hour laws of Oklahoma
                and Wyoming, whether known or unknown, including but not limited to any and all
                claims arising out of any federal or state wage or minimum wage laws; any and all claims
                for breach of contract; any and all claims for unpaid or underpaid employee expense
                reimbursement; any and all claims for unjust enrichment; and any and all derivative
                claims relating to unpaid wages or minimum wage compensation against the Released
                Parties. The Claims Administrator will include in the envelope containing the check to
                each Opt-In Plaintiff the language of this release provision along with an explanation that
                each Opt-In Plaintiff is bound by the terms of this Agreement, and specify the Release of
                Claims provision set forth in this Section. The Claims Administrator will print release
                language on the back of the check in a form approved by Plaintiffs’ and Defendants’
                Counsel.

          (B)          Named Plaintiff: The Named Plaintiff and Defendants forever and fully release
                the other from all claims or demands each has or may have against the other accrued
                through the date of execution of this Agreement. The Named Plaintiff shall sign a
                separate general release agreement in the form attached as an Exhibit A hereto.

    3.2         Release of Fees and Costs. Plaintiffs’ Counsel and the Named Plaintiff, on behalf of the
                Opt-In Plaintiffs, hereby irrevocably and unconditionally release, acquit, and forever
                discharge any claim that they have or may have against Defendants for attorneys’ fees,
                costs, or expenses associated with this Litigation, including but not limited to those
                attorneys’ fees, costs, or expenses associated with Plaintiffs’ Counsel’s representation of
                the Named Plaintiff and the Opt-In Plaintiffs in this Litigation. Plaintiffs’ Counsel further
                understand and agree that any fee and costs payments provided for herein will be the full,
                final, and complete payment of all attorneys’ fees, costs, and expenses associated with
                Plaintiffs’ Counsel’s representation of these persons in this Litigation.

    3.3         No Assignment. The Named Plaintiff, on behalf of the Opt-In Plaintiffs, represents and
                warrants that she has not assigned or transferred, or purported to assign or transfer, to any
                person or entity, any claim or any portion thereof or interest therein, including, but not
                limited to, any interest in the Litigation.

    3.4         Non-Admission of Liability. By entering into this Agreement, Defendants in no way
                admit any violation of law or any liability whatsoever to the Named Plaintiff and/or the
                Opt-In Plaintiffs, individually or collectively, all such liability being expressly denied.
                Likewise, by entering into this Agreement, Defendants in no way admit to the suitability
                of this case for collective action litigation other than for purposes of settlement.
                Settlement of the Litigation and all acts performed or documents executed in furtherance
                of this Agreement or the settlement embodied herein: (a) are not, shall not be deemed to
                be, and may not be used as an admission or evidence of any wrongdoing or liability on
                the part of Defendants, or of the truth of any of the factual allegations in any and all
                Complaints filed in the Litigation; (b) are not, shall not be deemed to be, and may not be
                used as an admission or evidence of fault or omission on the part of Defendants in any
                civil, criminal, administrative or arbitral proceeding; and (c), are not, shall not be deemed


                                                          5
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 13 of 16




          to be, and may not be used as an admission or evidence of the appropriateness of these or
          similar claims for collective action treatment other than for purposes of administering this
          Agreement. The Parties understand and agree that this Agreement and any exhibit hereto
          are settlement documents and shall be inadmissible in any proceeding for any reason.

    3.5   Court Approval. Within 45 days of a full execution of this Agreement, the Named
          Plaintiff will file a motion for final approval of the settlement by the Federal Court. The
          parties agree to continue the current stay of the proceedings in the Litigation, pending
          final approval of the settlement.

    4.    NON-DISCLOSURE AND PUBLICITY

    4.1   Prior to submission of the Agreement to the Court for final approval, the Parties and their
          counsel will keep the terms, conditions, and existence of the settlement and this
          Agreement strictly confidential, and will not contact, or comment to, the media about the
          settlement or this Agreement, or disclose, make known, discuss, or relay orally or in
          writing, electronically or otherwise, the existence or terms of the settlement or this
          Agreement, or any information concerning or discussions leading up to the settlement or
          this Agreement. After submission to the Court of the Motion for Approval, neither
          Named Plaintiff or Defendants, nor counsel to any Party, may make any public comment,
          make or have any communications to or with the press or media, or make any form
          of advertising or public announcement, utilize any form of social media or website, or
          issue any press release or media release, regarding the terms of this Agreement, except
          that Counsel may state that a settlement has been reached and the settlement amount.
          Notwithstanding the foregoing, the Parties shall have the right to disclose this Agreement
          as may be required under federal or state tax and/or securities laws or under generally
          accepted accounting principles, and may disclose in legal proceedings a summary of the
          terms of this Agreement. Nothing in this paragraph prohibits Plaintiffs’ Counsel from
          communicating with their clients. Further, nothing in this paragraph prohibits Plaintiffs’
          Counsel from disclosing their representation in this matter in fee applications, websites,
          firm bios or individual bios.

    4.2   Nothing in this Agreement shall prohibit Counsel for the Parties from disclosing
          information concerning this Agreement, to their employees, or their agents to effectuate
          the terms of this Agreement. Moreover, nothing in this Agreement shall prohibit
          Defendants from disclosing information concerning this Agreement to their employees or
          agents to the extent necessary to effectuate the terms of this Agreement or to other
          individuals who otherwise have a need to know the terms of this Agreement. The Parties
          may also disclose information concerning this Agreement to their respective counsel and
          tax, audit, and legal advisors.

    4.3   Nothing in this Agreement shall prevent Defendants or Defendants’ Counsel from making
          any necessary, appropriate, or required disclosures to Defendants’ regulators, auditors,
          bankers, and the like, or from complying with their obligations under the law.

    4.4   Plaintiffs’ Counsel will promptly notify Defendants’ Counsel of any third-party legal
          demand that they disclose information pertinent to the settlement or this Agreement.



                                                   6
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 14 of 16




    5.    MISCELLANEOUS

    5.1   Cooperation Between and Among the Parties; Further Acts. The Parties shall
          cooperate fully with each other in a prompt and timely manner and shall take all
          necessary steps to effectuate this Agreement.

    5.2   Effect of Failure to Grant Approval: In the event the Court fails to enter an order
          approving settlement in accordance with this Agreement (except for a modification of the
          attorneys’ fees or Service Award) the Parties shall proceed as follows:

          a.     The Lawsuit will resume unless the Parties jointly agree to: (a) seek
                 reconsideration or appellate review of the decision denying approval of
                 settlement, or (b) attempt to renegotiate the settlement and seek Court approval of
                 the re-negotiated settlement.

          b.     In the event any reconsideration and/or appellate review is denied, the Parties
                 shall have no further rights or obligations under this Agreement.

    5.3   Entire Agreement. This Agreement including any exhibits constitutes the entire
          agreement between the Parties, and all prior negotiations and understandings between the
          Parties shall be deemed merged into this Agreement.

    5.4   Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated all the
          terms and conditions of this Agreement at arms’ length with the assistance of an
          experienced mediator, Adrienne Fechter, Esq. All terms and conditions of this Agreement
          in the exact form set forth in this Agreement are material to this Agreement and have
          been relied on by the Parties in entering into this Agreement. The Parties have been
          represented and assisted by counsel through the negotiation and drafting of this
          Agreement.

    5.5   Captions. The captions or headings of the sections and paragraphs of this Agreement
          have been inserted for convenience of reference only and shall have no effect on the
          construction or interpretation of any part of this Agreement.

    5.6   Construction. The determination of the terms and conditions of this Agreement has been
          by mutual agreement of the Parties. Each party participated jointly in the drafting of this
          Agreement, and therefore the terms and conditions of this Agreement are not intended to
          be, and shall not be, construed against any party by virtue of draftsmanship.

    5.7   Costs. Except as otherwise provided herein, all Parties shall bear their own costs,
          expenses and attorneys’ fees relating to this Agreement and the Litigation.

    5.8   Waivers, etc. to Be in Writing. No waiver, modification or amendment of the terms of
          this Agreement shall be valid or binding unless in writing, signed by or on behalf of all
          Parties, and then only to the extent set forth in such written waiver, modification or
          amendment. A failure by any party to insist on the strict performance by the other party of
          any of the provisions of this Agreement shall not be deemed a waiver of future
          performance of the same provisions or of any of the other provisions of this Agreement,


                                                   7
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 15 of 16




           and such party, notwithstanding such failure, shall have the right thereafter to insist on the
           specific performance of any and all of the provisions of this Agreement.

    5.9    Effective Date; Counterparts. This Agreement shall become effective upon its
           execution. Named Plaintiff and Defendants may execute this Agreement in counterparts,
           and execution in counterparts shall have the same force and effect as if Named Plaintiff
           and Defendants signed the same instrument.

    5.10   Signatures, Transmittals, Electronic Copies and Facsimiles. Once a party has
           executed this Agreement, that signature page may be transmitted by email or facsimile to
           counsel for the other party. Any signature made and transmitted by email or facsimile for
           the purpose of executing this Agreement shall be deemed an original signature for
           purposes of this Agreement and shall be binding on the party whose counsel transmits the
           signature page by email or facsimile.

    5.11   Authority of Corporate Signatories. Defendants represent and warrant that they are
           corporations, existing and in good standing under the laws of its state of formation, and
           that the person executing this Agreement on its behalf is fully authorized to bind the
           Defendants.

    5.12   Reference of Disputes to Mediator. The Parties agree that, in the event of any dispute
           arising out of the settlement or this Agreement or in the event that the number of late opt-
           ins prior to the Court’s final approval of the settlement exceeds five (5), the Parties shall
           first make a good faith effort to resolve said issues on their own. If they are unable to
           resolve the dispute, the Parties will attempt in good faith to resolve any such dispute
           before the Mediator, Adrienne Fechter.


    DATED:                                DFL PIZZA, LLC, MINUTEMAN PIZZA,
                                          LTD., TRI-CITY PIZZA, INC. AND
                                          PINNACLE PIZZA, INC., on behalf of itself and the
                                          related entities


                                          Signature:


                                          By:


                                          Their:




                                                       8
Case 1:18-cv-00109-RM-MEH Document 64-1 Filed 07/02/19 USDC Colorado Page 16 of 16




    DATED: 6/2/2019             PLAINTIFF KAYLEE WILSON, individually and on
                                behalf of similarly situated persons


                                By:

                                      Kaylee Wilson




                                        9
